


Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

DUFF & PHELPS CORPORATION

 

and

 

the HOLDERS, as defined herein

 

Dated as of October 3, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

DEFINITIONS AND OTHER MATTERS

 

 

 

 

 

Section 1.1

 

Definitions

 

1

Section 1.2

 

Definitions Generally

 

6

 

 

 

 

 

ARTICLE II

 

 

 

 

 

REGISTRATION RIGHTS

 

 

 

 

 

Section 2.1

 

Shelf Registration

 

7

Section 2.2

 

Lovell Holders and Vestar Holders Demand Registration

 

8

Section 2.3

 

Shinsei Holders Demand Registration

 

9

Section 2.4

 

Priority on Demand Registration

 

10

Section 2.5

 

Lovell Holders and Vestar Holders Piggyback Registration

 

12

Section 2.6

 

Shinsei Holders Piggyback Registration

 

14

Section 2.7

 

Priority on Piggyback Registrations

 

15

Section 2.8

 

Lock-Up Agreements

 

15

Section 2.9

 

Registration Procedures

 

16

Section 2.10

 

Registration Restrictions

 

19

Section 2.11

 

Indemnification by the Company

 

19

Section 2.12

 

Indemnification by the Holders

 

19

Section 2.13

 

Conduct of Indemnification Proceedings

 

20

Section 2.14

 

Contribution

 

20

Section 2.15

 

Underwritten Offering

 

21

Section 2.16

 

Other Indemnification

 

21

Section 2.17

 

Rule 144 Information/Exchange Act Reporting

 

22

Section 2.18

 

No Transfer of Registration Rights

 

22

Section 2.19

 

Parties in Interest

 

22

Section 2.20

 

Mergers, Recapitalizations, Exchanges or Other Transactions Affecting
Registrable Securities

 

22

Section 2.21

 

Registration Expenses

 

22

Section 2.22

 

No Inconsistent Agreements

 

23

 

 

 

 

 

ARTICLE III

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 3.1

 

Term of the Agreement; Termination of Certain Provisions

 

24

Section 3.2

 

Amendments; Waiver

 

24

Section 3.3

 

Governing Law

 

24

Section 3.4

 

Notices

 

25

Section 3.5

 

Severability

 

25

 

i

--------------------------------------------------------------------------------


 

Section 3.6

 

Specific Performance

 

25

Section 3.7

 

Assignment; Successors

 

26

Section 3.8

 

No Third-Party Rights

 

26

Section 3.9

 

Section Headings

 

26

Section 3.10

 

Execution in Counterparts

 

26

 

ii

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 3, 2007, by and among Duff & Phelps Corporation, a Delaware
corporation (the “Company”) and the Holders (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, the Holders are Beneficial Owners of Registrable Securities (as defined
herein).

 

WHEREAS, the Company desires to provide the Holders with registration rights
with respect to the Registrable Securities held by the Holders.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
covenants and provisions herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND OTHER MATTERS

 

Section 1.1                                      Definitions. Capitalized terms
used in this Agreement without other definition shall, unless expressly stated
otherwise, have the meanings specified in this Section 1.1:

 

(a)                           “Affiliate” shall mean any person who is an
“affiliate” as defined in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act (as defined below).

 

(b)                          “Agreement” has the meaning ascribed to such term
in the preamble.

 

(c)                           “Beneficial Owner” has the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

(d)                          “Board” means the Board of Directors of the
Company.

 

--------------------------------------------------------------------------------


 

(e)                           “Certificate of Incorporation” means the Amended
and Restated Certificate of Incorporation of Duff & Phelps Corporation, as filed
with the Delaware Secretary of State on August 31, 2007.

 

(f)                             “Class A Common Stock”means the Class A common
stock, par value $0.01 per share of Duff & Phelps Corporation.

 

(g)                          “Class B Shares” means the Class B common stock,
par value $0.0001 per share of Duff & Phelps Corporation.

 

(h)                          “Common Stock” means Class A Common Stock and Class
B Shares.

 

(i)                              “Company” has the meaning ascribed to such term
in the preamble.

 

(j)                              “Demand Notice” has the meaning ascribed to
such term in Section 2.2(a).

 

(k)                           “Demand Registration” means the registration under
the Securities Act of all or any portion of the Registrable Securities specified
in the Demand Notice.

 

(l)                              “DPA” means Duff & Phelps Acquisitions, LLC, a
Delaware limited liability company.

 

(m)                        “Exchange Act” means the United States Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder.

 

(n)                          “Exchange Agreement” means that certain Exchange
Agreement, dated as of October 3, 2007, among the Company, DPA and the members.

 

(o)                          “Fifth Anniversary” means the five-year anniversary
of the date of closing of the IPO.

 

(p)                          “First Anniversary” means the one-year anniversary
of the date of pricing of the IPO.

 

2

--------------------------------------------------------------------------------


 

(q)                          “Governmental Authority” means any national, local
or foreign (including U.S. federal, sta te or local) or supranational (including
European Union) governmental, judicial, administrative or regulatory (including
self-regulatory) agency, commission, department, board, bureau, entity or
authority of competent jurisdiction.

 

(r)                             “Holder” means any persons that are beneficial
owners of Registrable Securities.

 

(s)                           “Indemnified Parties” has the meaning ascribed to
such term in Section 2.11.

 

(t)                             “IPO” means the initial public offering of the
Class A Common Stock.

 

(u)                          “IPO Date” means the closing date of the IPO of the
Class A Common Stock.

 

(v)                          “LLC Agreement” means the Third Amended and
Restated Limited Liability Company Agreement, as amended, of Duff & Phelps
Acquisitions, LLC.

 

(w)                        “Lovell Holders” means, collectively LM Duff
Holdings, LLC, Lovell Minnick Equity Partners LP and any transferee of
Registrable Securities from such Lovell Holders.

 

(x)                            “Maximum Offering Size” has the meaning ascribed
to such term in 2.3(d).

 

(y)                          “New Class A Units” means the New Class A Units of
Duff & Phelps Acquisitions LLC issued pursuant to the LLC Agreement.

 

(z)                            “Piggyback Registration” means the registration
under the Securities Act of Registrable Securities on a registration statement
initially intended to register any equity securities of the Company (other than
a registration on Form S-8, or any successor Forms, or, with respect to the
Lovell Holders and the Vestar Holders, a registration that is pursuant to a
Demand Registration made by either the Lovell Holders or the Vestar Holders),
whether or not for sale for the Company’s own account.

 

3

--------------------------------------------------------------------------------


 

(aa)                     “Registration Expenses” means any and all expenses
incident to the performance of or compliance with any registration or marketing
of securities, including all (i) registration and filing fees, and all other
fees and expenses payable in connection with the listing of securities on any
securities exchange or automated interdealer quotation system, (ii) fees and
expenses of compliance with any securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any registration statements,
prospectuses and other documents in connection therewith and any amendments or
supplements thereto, (iv) security engraving and printing expenses, (v) internal
expenses of the Company (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(vi) customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of any comfort letters requested pursuant to Section 2.9(h)), (vii)
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration, (viii) reasonable fees, out-of-pocket costs
and expenses of the Company, including counsel for the Company, (ix) reasonable
fees, out-of-pocket costs and expenses of one counsel to the selling
shareholders; provided, however, that each of the Lovell Holders, the Vestar
Holders and the Shinsei Holders may engage their own counsel in any registration
or marketing of securities involving securities of the Company held by them and
the Company shall pay the reasonable fees and expenses of such counsel up to
$50,000, (x) fees and expenses in connection with any review by the Financial
Industry Regulatory Authority, Inc. (“FINRA”) of the underwriting arrangements
or other terms of the offering, and all fees and expenses of any “qualified
independent underwriter,” including the reasonable fees and expenses of any
counsel thereto, (xi) costs of printing and producing any agreements among
underwriters, underwriting agreements, any “blue sky” or legal investment
memoranda and any selling agreements and other documents in connection with the
offering, sale or delivery of the Registrable Securities, (xii) transfer agents’
and registrars’ fees and expenses and the fees and expenses of any other agent
or trustee appointed in connection with such offering, (xiii) expenses relating
to any analyst or investor presentations or any “road shows” undertaken in
connection with the registration, marketing or selling of the Registrable
Securities, (xiv) fees and expenses payable in connection with any ratings of
the Registrable Securities, including expenses relating to any presentations to
rating agencies and (xv) all out-of-pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Section 2.9(l).

 

(bb)                   “Registrable Securities” shall mean shares of Class A
Common Stock that are issuable upon the exchange of New Class A Units and
cancellation of Class B Shares pursuant to the Exchange Agreement.  For purposes
of this Agreement, (i) Registrable Securities shall also include (A) any shares
of Class A Common Stock acquired or owned by any Shinsei Holders and (B) any
shares of Class A Common Stock acquired or owned by any of the Lovell Holders or
Vestar Holders after the IPO Date provided such Lovell Holders and Vestar
Holders are each, respectively, Affiliates of the Company, (ii) Registrable
Securities shall cease to be Registrable Securities when a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the SEC and such Registrable Securities have been disposed
of pursuant to such effective Registration Statement and (iii) the Registrable
Securities of a holder shall not be deemed to be

 

4

--------------------------------------------------------------------------------


 

Registrable Securities at any time when the entire amount of such Registrable
Securities proposed to be sold by in a single sale constitutes less than 1% of
the then outstanding shares of Class A Common Stock or, in the written opinion
of counsel satisfactory to the Company, in its reasonable judgment, may be sold
to the public pursuant to Rule 144(k) (or any successor provision then in
effect) under the Securities Act in any three-month period or any such
Registrable Securities have been sold in a sale made pursuant to Rule 144 of the
Securities Act.

 

(cc)                     “SEC” means the Securities and Exchange Commission.

 

(dd)                   “Second Anniversary” means the two-year anniversary of
the date of pricing of the IPO.

 

(ee)                     “Securities Act” means the United States Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

 

(ff)                         “Shinsei Holders” means Shinsei Bank, Limited and
any transferees of Registrable Securities from Shinsei Bank, Limited.

 

(gg)                   “Stockholders Agreement” means the Stockholders Agreement
by and among the Company, DPA and Shinsei Bank, Limited, dated September 5,
2007.

 

(hh)                   “Subsidiary” means, with respect to any person, any
corporation, limited liability company, company, partnership, trust, association
or other legal entity or organization of which such person (either directly or
through one or more subsidiaries of such person) (a) owns, directly or
indirectly, a majority of the capital stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation, limited liability
company, partnership, trust, association or other legal entity or organization,
or (b) is otherwise entitled to exercise (1) a majority of the voting power
generally in the election of the board of directors or other governing body of
such corporation, limited  liability company, partnership, trust, association or
other legal entity or organization or (2) control of such corporation, limited
liability company, partnership, trust, association or other legal entity or
organization.

 

(ii)                           “Transfer” means, in respect of any Class B
Shares, New Class A Units, shares of Class A Common Stock, property or other
asset, any sale, assignment, transfer, distribution or other disposition
thereof, whether voluntarily or by operation of Law.

 

5

--------------------------------------------------------------------------------


 

(jj)                           “Underwritten Offering” means a firm committment
underwritten public offering pursuant to an effective registration statement
under the Securities Act, other than pursuant to a registration statement on
Forms S-4 or S-8 or any similar or successor form.

 

(kk)                     “Vestar Holders” means, collectively, Vestar Capital
Partners IV, L.P., Vestar/D&P Holdings LLC and any transferee of Registrable
Securities from such Vestar Holders.

 

Section 1.2                                      Definitions Generally. Wherever
required by the context of this Agreement, the singular shall include the plural
and vice versa, and the masculine gender shall include the feminine and neuter
genders and vice versa, and references to any agreement, document or instrument
shall be deemed to refer to such agreement, document or instrument as amended,
supplemented or modified from time to time.  When used herein:

 

(a)                           the word “or” is not exclusive;

 

(b)                          the words “including,” “includes,” “included” and
“include” are deemed to be followed by the words “without limitation”;

 

(c)                           the terms “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision;

 

(d)                          the word “person” means any individual,
corporation, limited liability company, trust, joint venture, association,
company, partnership or other legal entity or a government or any department or
agency thereof or self-regulatory organization; and

 

(e)                           all section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.1                                      Shelf Registration.

 

(a)                           Upon the earlier of (i) the expiration of any
lock-up period following the completion of the Company’s second registered,
Underwritten Offering following the IPO and (ii) the Second Anniversary, if any
Holder so requests, or at any time after one (1) year following the IPO Date, if
the Shinsei Holders so request, the Company shall use its reasonable best
efforts to cause to be filed under the Securities Act with the SEC, a
registration statement relating to sales of all Registrable Securities for which
the Company has received notice to include in such registration statement,
pursuant to Rule 415 promulgated under the Securities Act, or any similar rule
that may be adopted by the SEC (a “Shelf-Registration”); provided, however, that
in no event shall the Company be obligated to file a Shelf Registration prior to
the later of the First Anniversary and such time as the Company is eligible to
use Form S-3; provided, further, that, with respect to the Shinsei Holders, the
Company shall not be obligated to file a Shelf Registration (i) after the Fifth
Anniversary, or (ii) if (based on the then-current market prices) the number of
shares of Registrable Securities specified in such notice would not yield gross
proceeds to the selling stockholders of at least $5,000,000.

 

(b)                          Whenever the Company is required by this Section
2.1 to use its reasonable best efforts to effect the registration of Registrable
Securities on Form S-3, each of the procedures and requirements of Section 2.9
hereof shall apply to such registration.  The Company shall maintain the
effectiveness of such Shelf Registration until the earlier of the date on which
(i) all of the Registrable Securities included thereon has been sold, or (ii)
until such Registrable Securities are no longer Registrable Securities. If, in
connection with any intended offering off of a Shelf Registration, a managing
underwriter advises the Company in writing that, in its view, the number of
shares of Registrable Securities to be included in the Shelf Registration
exceeds the number that can be included without having a material adverse effect
on the Company, then, there shall be no limitation on the number of Shelf
Registrations that the Company is obligated to effect under this Section 2.1 to
cover all of the Registrable Securities then outstanding, either by the filing
of a new Shelf Registration or through the addition of Registrable Securities to
an existing Shelf Registration by prospectus supplement or otherwise; provided,
however, that the Company shall not be required to file more than one
registration statement on Form S-3 in any three-month period pursuant to this
Section 2.1; provided, further, that, with respect to the Shinsei Holders, the
Company shall not be required to file more than two registration statements on
Form S-3 in any twelve-month period pursuant to this Section 2.1.

 

(c)                           Upon notice to the Holders, the Company may
postpone effecting a registration pursuant to this Section 2.1 for a reasonable
time specified in such notice but not exceeding 75 days from the receipt of such
notice, if (i) the Company’s Board of Directors (the “Board”) shall determine in
good faith that effecting the registration would materially and adversely affect
an offering of securities of the Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Board resolves in good faith would not be in the best interests of the
Company.

 

(d)                          Upon notice to the Holders, the Company may
terminate an existing Shelf Registration pursuant to this Section 2.1, if (i)
the Company’s Board of Directors (the

 

7

--------------------------------------------------------------------------------


 

“Board”) shall determine in good faith that the existence of the Shelf
Registration has a material adverse effect on the Company or (ii) the Company is
in possession of material non-public information the disclosure of which the
Board resolves in good faith would not be in the best interests of the Company.

 

Section 2.2                                      Lovell Holders and Vestar
Holders Demand Registration.

 

(a)                           If on or after the 150th  day after the IPO, the
Company shall receive a written request (a “Demand Notice”) from either of the
Lovell Holders or the Vestar Holders that the Company effect a Demand
Registration, specifying the intended method of disposition thereof, then the
Company shall use its reasonable best efforts to effect within 60 days of such
Demand Notice (but in the event that such Demand Notice is delivered between the
150th and 180th day after the IPO, on or before the 240th day after the IPO),
subject to the restrictions in Section 2.2(d), the registration under the
Securities Act of the Registrable Securities for which the Lovell Holders and
Vestar Holders have requested registration under this Section 2.2, all to the
extent necessary to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be registered;
provided, however, that, subject to the provisions of the Exchange Agreement
governing restrictions on transfer, (i) the Company shall not be required to
file the registration statement related to such Demand Registration prior to
expiration of the Initial Lock-Up Period (as defined in the Exchange Agreement)
and (ii) the parties hereto shall take all reasonable steps to prevent any
public disclosure related to the exercise of the Demand Registration or
preparation of the registration statement related to such Demand Registration
prior to the expiration of the Initial Lock-Up Period.  Notwithstanding the
foregoing, (i) the Lovell Holders and Vestar Holders shall collectively be
entitled to three Demand Registrations pursuant to this Section 2.2 up to the
Second Anniversary and (ii) in the event the Company is not eligible to use Form
S-3 at any time beginning on or after the Second Anniversary and ending on (and
including) the last day of the 30th month following the IPO, the Lovell Holders
and Vestar Holders shall each be entitled to one Demand Registration during such
six month period, provided, that, in any event, the Lovell Holders and Vestar
Holders shall be entitled to no more than one Demand Registration in the
aggregate during any three-month period and (iii) if either the Lovell Holders
or Vestar Holders provide a Demand Notice, the Company shall give written notice
to the Lovell Holders if a Vestar Holder made the demand or the Vestar Holders
if a Lovell Holder made the demand, informing them of such Demand Registration
and giving such Holders ten days to respond with a written request to include
Registrable Securities in such Demand Registration. Such Demand Notice will
account for a single Demand Registration.

 

(b)                          At any time prior to the effective date of a
registration statement relating to any registration, the Lovell Holders or the
Vestar Holders who elected to participate in a Demand Registration pursuant to
this Section 2.2, in their individual capacities, may revoke all or part of such
Demand Registration request by providing a notice to the Company revoking such
request.

 

8

--------------------------------------------------------------------------------


 

(c)                           Upon notice to the Lovell Holders and Vestar
Holders, the Company may postpone effecting a registration pursuant to this
Section 2.2 on one occasion during any period of six consecutive months for a
reasonable time specified in the notice but not exceeding 75 days after the
receipt of such notice, if (i) the Company’s Board of Directors shall determine
in good faith that effecting the registration would materially and adversely
affect an offering of securities of such company the preparation of which had
then been commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company believes in good faith would not be in the best interests of the
Company.

 

(d)                          Notwithstanding any provision in this Section 2.2
or elsewhere in this Agreement, and subject to Section 2.3, no provision
relating to the registration of Registrable Securities shall be construed as
permitting any Holder, other than the Lovell Holders or Vestar Holders, to make
a Demand Registration prior to the Second Anniversary.

 

Section 2.3                                      Shinsei Holders Demand
Registration.

 

(a)                           If on or after the date that is one (1) year from
the date of the Stockholders Agreement,  the Company shall receive a Demand
Notice from the Shinsei Holders that the Company effect a Demand Registration
for all or any portion of the Registrable Securities specified in such Demand
Notice, specifying the intended method of disposition thereof, then the Company
shall use its reasonable best efforts to effect within 60 days of such Demand
Notice, subject to the restrictions of Section 2.3(c), the registration under
the Securities Act of the Registrable Securities for which the Shinsei Holders
have requested registration under this Section 2.3, all to the extent necessary
to permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered; provided, that the
Company shall have no obligation to register such shares of Registrable
Securities pursuant to this Section 2.3 if (based on the then-current market
prices) the number of shares of Registrable Securities specified in such notice
would not yield gross  proceeds to the selling stockholders of at least
$5,000,000.  At any time prior to the effective date of a registration statement
relating to any registration, the Shinsei Holders who elected to participate in
a Demand Registration pursuant to this Section 2.3, in their individual
capacities, may revoke all or part of such Demand Registration request by
providing a notice to the Company revoking such request.

 

(b)                          Subject to the provisions of Section 2.3(a), the
Shinsei Holders shall be entitled to request an aggregate of two (2) Demand
Registrations, provided, that the Shinsei Holders shall be entitled to no more
than one Demand Registration during any six-month period.

 

(c)                           Upon notice to the Shinsei Holders, the Company
may postpone effecting a registration statement for a Demand Registration
pursuant to this Section 2.3 on one occasion during any period of six
consecutive months for a reasonable time specified in the notice but not
exceeding 75 days after receipt of the notice, if (i) the Company’s Board of
Directors shall determine in good faith that effecting the registration would
materially and adversely affect an offering of securities of such company the
preparation of which had then

 

9

--------------------------------------------------------------------------------


 

been commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company believes in good faith would not be in the best interests of the
Company.

 

(d)                          If a Demand Registration made pursuant to this
Section 2.3 involves an Underwritten Offering in which the Company is selling
and the managing underwriter advises the Company and the Shinsei Holders that,
in its view, the number of shares of common equity securities requested to be
included in such registration exceeds the largest number of shares that can be
sold without having an adverse effect on such offering, including the price at
which such shares can be sold (the “Maximum Offering Size”), the Company shall
include in such registration, in the priority listed below, up to the Maximum
Offering Size:

 

(i)  first, all Registrable Securities requested to be registered in the Demand
Registration by the Shinsei Holders and all Registrable Securities proposed to
be registered for the account of any Lovell Holders and Vestar Holders pursuant
to the Piggyback Registration rights set forth in Section 2.5 hereof, pro rata
among such Shinsei Holders, Lovell Holders and Vestar Holders based on the
respective amounts of Registrable Securities held by such Shinsei Holders,
Lovell Holders and Vestar Holders and available for sale;

 

(ii)               so much of the Company securities proposed to be registered
for the account of the Company; and

 

(iii)            third, all Registrable Securities proposed to be registered for
the account of any other Holders, ratably among such Holders based on the
respective amounts of Registrable Securities held by such Holders, pursuant to
any Piggyback Registration rights, other than the Piggyback Registration rights
set forth in Section 2.5 hereof.

 

Section 2.4                                      Priority on Demand
Registration. If a Demand Registration made pursuant to Section 2.2 involves an
Underwritten Offering and the managing underwriter advises the Company in
writing that, in its view, the number of shares of Registrable Securities
requested to be included in such registration exceeds the Maximum Offering Size,
the Company shall include in such registration, in the priority listed below, up
to the Maximum Offering Size:

 

(a)                           If the registration statement filed pursuant to a
Demand Registration is declared effective on or after the 180th day and before
the Second Anniversary,

 

(i)                  first, all Registrable Securities requested to be
registered in the Demand Registration by any Lovell Holders and Vestar Holders
and, if applicable, all Registrable Securities proposed to be registered for the
account of the Shinsei Holders pursuant to the Piggyback Registration rights set

 

10

--------------------------------------------------------------------------------


 

forth in Section 2.6 hereof,  pro rata, among such Lovell Holders and Vestar
Holders and, if applicable, the Shinsei Holders based on the respective amounts
of Registrable Securities held by such Lovell Holders and Vestar Holders and, if
applicable, the Shinsei Holders, and available for sale;

 

(ii)               second, so much of the Company securities proposed to be
registered for the account of the Company; and

 

(iii)            third, all Registrable Securities proposed to be registered for
the account of any other Holders, ratably among such Holders based on the
respective amounts of Registrable Securities held by such Holders, pursuant to
any Piggyback Registration rights, other than the Piggyback Registration rights
set forth in Section 2.6 hereof.

 

(b)                          If the registration statement filed pursuant to a
Demand Registration is declared effective any time between the Second
Anniversary and on or before the last day of the 42nd month following the IPO,
and the combined aggregate number of Registrable Securities held by the Lovell
Holders and the Vestar Holders is no less than 50% of the total number of
Registrable Securities held by the Lovell Holders and Vestar Holders immediately
following the redemption contemplated to occur in connection with the IPO,

 

(i)                  first, all Registrable Securities requested to be
registered in the Demand Registration by any Lovell Holders and Vestar Holders
and, if applicable, all Registrable Securities proposed to be registered for the
account of the Shinsei Holders pursuant to the Piggyback Registration rights set
forth in Section 2.6 hereof, pro rata among such Lovell Holders, Vestar Holders
and the Shinsei Holders based on the respective amounts of Registrable
Securities held by them and available for sale, in such amount that for every
two Registrable Securities requested to be registered by such Lovell Holder,
Vestar Holder or Shinsei Holder and accepted for inclusion in the Demand
Registration, the remaining Holders shall have been accepted for inclusion in
the Demand Registration one Registrable Security requested to be registered by
such Holders; and

 

(ii)               second, any securities proposed to be registered by the
Company or any securities proposed to be registered for the account of any other
persons, with such priorities among them as the Company shall determine.

 

(c)                           If (x) the registration statement filed pursuant
to a Demand Registration is declared effective any time between the Second
Anniversary and on or before the last day of the 42nd month following the IPO,
and the combined aggregate number of Registrable Securities held by the Lovell
Holders and the Vestar Holders is less than 50% of the total number

 

11

--------------------------------------------------------------------------------


 

of Registrable Securities held by the Lovell Holders and Vestar Holders
immediately following the redemption contemplated to occur in connection with
the IPO, or (y) the registration statement pursuant to a Demand Registration is
declared effective after the last day of the 42nd month following the IPO:

 

(i)                  first, all Registrable Securities requested to be
registered in the Demand Registration by any Lovell Holders, Vestar Holders,
Shinsei Holders and any other Holder who so requests to have Registrable
Securities registered in such Demand Registration, pro rata, based on the number
of Registrable Securities available for sale (after giving effect to any
transfer restrictions relating to such Registrable Securities) by each
respective Holder; and

 

(ii)               second, any securities proposed to be registered by the
Company or any securities proposed to be registered for the account of any other
persons, with such priorities among them as the Company shall determine.

 

(d)                          Notwithstanding any provision in this Section 2.4
or elsewhere in the Agreement, no Registrable Securities proposed to be
registered for the account of the Shinsei Holders pursuant to the Piggyback
Registration rights set forth in Section 2.6 hereof shall be included in any
registration statement prior to the expiration of the restrictions on transfer
applicable to such Registrable Securities.

 

Section 2.5                                      Lovell Holders and Vestar
Holders Piggyback Registration.

 

(a)                           If, subject to the provisions of the Exchange
Agreement governing restrictions on transfer, on or after the 180th day after
the IPO the Company proposes at any time to register any of its equity
securities under the Securities Act (other than a registration on Form S-8 or
S-4, or any successor forms, or a registration that is related to a Demand
Registration made by either the Lovell Holders or the Vestar Holders which are
addressed in Section 2.2 above), whether or not for sale for its own account,
the Company shall each such time give prompt notice at least 15 business days
prior to the anticipated filing date of the registration statement relating to
such registration to the Lovell Holders and Vestar Holders which notice shall
set forth the Lovell Holders’ and Vestar Holders’ rights under this Section 2.5
and shall offer the Lovell Holders and Vestar Holders the opportunity to include
in a Piggyback Registration the number of Registrable Securities of the same
class or series as those proposed to be registered as the Lovell Holders and
Vestar Holders may request, subject to the provisions of this Section 2.5(a) and
2.5(b).  Upon the request of the Lovell Holders and Vestar Holders made within
seven business days after the receipt of notice from the Company (which request
shall specify the number of Registrable Securities, if any, intended to be
registered by the Lovell Holders and Vestar Holders), the Company shall use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities that the Company has been so requested to register by
the Holders to the extent necessary to permit the disposition of the

 

12

--------------------------------------------------------------------------------


 

Registrable Securities so to be registered, provided that (i) if such
registration involves an Underwritten Offering, the Lovell Holders and Vestar
Holders must sell their Registrable Securities to the underwriters selected by
the Company on the same terms and conditions as apply to the Company, as
applicable, and (ii) if, at any time after giving notice of its intention to
register any securities pursuant to this Section 2.5(a) and prior to the
effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register such
securities, the Company shall give notice to the Lovell Holders and Vestar
Holders and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration.  No registration
effected under this Section 2.5 shall relieve the Company of its obligations to
effect the Shelf Registration to the extent required by Section 2.1 or a Demand
Registration to the extent required by Sections 2.2.  There shall be no
limitation on the number of Piggyback Registrations that the Company shall be
required to effect under this Section 2.5; provided, however, that no Piggyback
Registration under this Section 2.5 shall require the Company to effectuate a
Shelf Registration.

 

(b)                          Notwithstanding any provision in this Section 2.5
or elsewhere in this Agreement, no provision relating to the registration of
Registrable Securities shall be construed as permitting the Lovell Holders and
Vestar Holders to effect a transfer of securities that is otherwise expressly
prohibited by the terms of any applicable agreement between the Lovell Holders
and Vestar Holders and the Company or any of its subsidiaries.  The Company
shall not be obligated to provide notice or afford Piggyback Registration to the
Lovell Holders and Vestar Holders pursuant to this Section 2.5 unless some or
all of the Lovell Holders’ and Vestar Holders’ Registrable Securities are
permitted to be transferred under the terms of applicable agreements between the
Lovell Holders and Vestar Holders and the Company or any of its subsidiaries.

 

(c)                           At any time prior to the effective date of the
registration statement relating to such registration, the Lovell Holders and
Vestar Holders may revoke such Piggyback Registration request by providing a
notice to the Company revoking such request.

 

(d)                          Notwithstanding any provision in this Section 2.5
or elsewhere in the Agreement, the Company shall be entitled to elect to effect
the registration under the Securities Act of all of the Registrable Securities
held by the Lovell Holders and Vestar Holders in any individual Piggyback
Registration, subject to the right of the Lovell Holders and Vestar Holders, in
their individual capacities, to revoke all or a portion of their respective
Piggyback Registration request pursuant to Section 2.5(c).

 

(e)                           Notwithstanding any provision in this Section 2.5
or elsewhere in the Agreement, the provisions of this Section 2.5 shall also
apply to all Holders other than the Lovell Holders and Vestar Holders until the
earlier to occur of the effectiveness of a Shelf Registration pursuant to
Section 2.1(a) or the Second Anniversary (the “Other Holder Piggyback Period”).
During the Other Holder Piggyback Period, each such notice required under this
Section 2.5 shall also be given to all Holders other than the Lovell Holders and
Vestar Holders.

 

13

--------------------------------------------------------------------------------


 

Nothing in this Section 2.5(e) is intended to affect in any respect the rights
of the Vestar Holders or the Lovell Holders under this Section 2.5.

 

Section 2.6                                      Shinsei Holders Piggyback
Registration.

 

(a)                           From and after the IPO Date and until the later of
(i) the Fifth Anniversary, and (ii) such time as no piggyback rights are held by
either the Lovell Holders or the Vestar Holders pursuant to Section 2.5 of this
Agreement, whenever the Company proposes to register any of its equity
securities under the Securities Act (other than a registration statement on Form
S-8 or on Form S-4 or any similar successor forms thereto), whether for its own
account or for the account of one or more stockholders of the Company, the
Company shall each such time give prompt written notice at least 15 business
days prior to the anticipated filing date of the registration statement relating
to such registration to all Shinsei Holders, which notice shall set forth the
Shinsei Holders’ rights under this Section 2.6 and shall offer the Shinsei
Holders the opportunity to include in such Piggyback Registration the number of
Registrable Securities of the same class or series as those proposed to be
registered as the Shinsei Holders may request, subject to the provisions of
Sections 2.6(a) and 2.6(b).  Upon the request of the Shinsei Holders made within
seven (7) business days after the receipt of notice from the Company (which
request shall specify the number of  Registrable Securities, if any, intended to
be registered by the Shinsei Holders), the Company shall use its reasonable best
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by the Shinsei
Holders to the extent necessary to permit the disposition of the Registrable
Securities so to be registered, provided that (i) if such registration involves
an Underwritten Offering, the Shinsei Holders must sell their Registrable
Securities to the underwriters selected by the Company on the same terms and
conditions as apply to the Company, as applicable, and (ii) if, at any time
after giving notice of its intention to register any securities pursuant to this
Section 2.6(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to the
Shinsei Holders and, thereupon, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration.  No
registration effected under this Section 2.6 shall relieve the Company of its
obligations to effect a Shelf Registration to the extent required by Section 2.1
or a Demand Registration to the extent required by Section 2.3. There shall be
no limitation on the number of Piggyback Registrations that the Company shall be
required to effect under this Section 2.6; provided, however, that no Piggyback
Registration under this Section 2.6 shall require the Company to effectuate a
Shelf Registration.

 

(b)                                    Notwithstanding any provision in this
Section 2.6 or elsewhere in this Agreement, no provision relating to the
registration of Registrable Securities shall be construed as permitting the
Shinsei Holders to effect a transfer of securities that is otherwise expressly
prohibited by the terms of any applicable agreement between the Shinsei Holders
and the Company or any of its subsidiaries.  The Company shall not be obligated
to provide notice or afford Piggyback Registration to the Shinsei Holders
pursuant to this Section 2.6 unless some or all of the Shinsei Holders’
Registrable Securities are permitted to be transferred under the terms of
applicable agreements between the Shinsei Holders and the Company or any of its
subsidiaries.

 

14

--------------------------------------------------------------------------------

 

(c)           At any time prior to the effective date of the registration
statement relating to such registration, the Shinsei Holders may revoke such
Piggyback Registration request by providing a notice to the Company revoking
such request.

 

(d)           Notwithstanding any provision in this Section 2.6 or elsewhere in
the Agreement, the Company shall be entitled to elect to effect the registration
under the Securities Act of all of the Registrable Securities held by the
Shinsei Holders in any individual Piggyback Registration, subject to the right
of the Shinsei Holders, in their individual capacities, to revoke all or a
portion of their respective Piggyback Registration request pursuant to Section
2.6(c).

 

Section 2.7             Priority on Piggyback Registrations.

 

(a)           If a Piggyback Registration (that is not related to a Demand
Registration made by the Lovell Holders, the Vestar Holders or the Shinsei
Holders) involves an Underwritten Offering and the managing underwriter advises
the Company, that, in its view, the number of Registrable Securities that any
eligible Holders intend to include in such registration exceeds the Maximum
Offering Size, the Company shall include in such registration, in the following
priority, up to the Maximum Offering Size:

 

(i)      first, so much of the Company securities proposed to be registered for
the account of the Company

 

(ii)     second, all Registrable Securities requested to be registered in the
Piggyback Registration by the Shinsei Holders, the Lovell Holders and the Vestar
Holders, pro rata, based on the number of Registrable Securities available for
sale (after giving effect to any transfer restrictions relating to such
Registrable Securities); and

 

(iii)    third, all Registrable Securities proposed to be registered for the
account of any other Holders, ratably among such Holders based on the respective
amounts of Registrable Securities held by such Holders as determined by the
Company.

 

Section 2.8             Lock-Up Agreements. If any registration of Registrable
Securities shall be effected in connection with a Underwritten Offering, neither
the Company nor any Holder shall effect any public sale or distribution,
including any sale pursuant to Rule 144, of any shares of Common Stock or other
security of the Company (except as part of such Underwritten Offering) until the
earliest of (i) 180 days following the effective date of the registration
statement in connection with the IPO, (ii) 90 days following other registrations
of Registrable Securities pursuant to this Agreement, (iii) with

 

15

--------------------------------------------------------------------------------


 

respect to the Holders generally, such shorter time as may be agreed to by the
underwriters with respect to any one Holder, and (iv) such time as members of
management agree to with the underwriters with respect to the public sale or
distribution of securities held by members of management.

 

Section 2.9             Registration Procedures. Whenever the Company is
required to effect a registration hereunder (or, as applicable, requested to
assist in connection with a sale under a shelf registration statement), the
Company shall use its reasonable best efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as practicable, and, in connection with any such
request, as applicable:

 

(a)           The Company shall as expeditiously as reasonably practicable
prepare and file with the SEC a registration statement on any form for which the
Company then qualifies or that counsel for the Company shall deem appropriate
and which form shall be available for the sale of the Registrable Securities to
be registered thereunder in accordance with the intended method of distribution
thereof, and use its reasonable best efforts to (i) cause such filed
registration statement to become and remain effective, and (ii) promptly update
such registration statement so that it does not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, until all of the
Registrable Securities included in such registration statement shall have
actually been sold thereunder; provided that, at the request of any Holder, the
intended method of distribution relating to the sale of the Registrable
Securities to be registered thereunder shall provide for individual Holders to
be named as selling stockholders under such registration statement.

 

(b)           Prior to filing a registration statement or prospectus or any
amendment or supplement thereto, the Company shall, if requested, furnish to
each Holder and each underwriter, if any, of the Registrable Securities covered
by such registration statement copies of such registration statement as proposed
to be filed, and thereafter the Company shall furnish to each Holder and
underwriter, if any, such number of copies of such registration statement, each
amendment and supplement thereto (in each case including all exhibits thereto
and documents incorporated by reference therein), the prospectus included in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 or Rule 430A
under the Securities Act and such other documents as a Holder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder. The Holders shall have the right to request
that the Company modify any information contained in such registration
statement, amendment and supplement thereto pertaining to the Holders, and the
Company shall use its reasonable best efforts to comply with such request,
provided, however, that the Company shall not have any obligation so to modify
any information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

16

--------------------------------------------------------------------------------


 

(c)           After the filing of the registration statement, the Company shall
(i) cause the related prospectus to be supplemented by any required prospectus
supplement, and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act, (ii) comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement during the applicable period in accordance with the
intended methods of disposition by the Holders thereof set forth in such
registration statement or supplement to such prospectus and (iii) promptly
notify the Holders of any stop order issued or threatened by the SEC or any
state securities commission and take all reasonable best efforts to prevent the
entry of such stop order or to remove it if entered.

 

(d)           The Company shall use its reasonable best efforts to (i) register
or qualify the Registrable Securities covered by such registration statement
under such other securities or “blue sky” laws of such jurisdictions in the
United States as the Holders reasonably (in light of the Holders’ intended plan
of distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable a Holder to consummate the disposition of the Registrable
Securities owned by such Holder, provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.9(d), (B) subject itself
to taxation in any such jurisdiction or (C) consent to general service of
process in any such jurisdiction.

 

(e)           The Company shall immediately notify the Holders, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to the Holders and file with the SEC any
such supplement or amendment.

 

(f)            The Company shall select an underwriter or underwriters in
connection with any Underwritten Offering; provided that, in the event of a
Demand Registration requested by the Lovell Holders or the Vestar Holders, such
underwriter or underwriters shall be selected by the Lovell Holders or the
Vestar Holders, as the case may be, with the consent of the Company (which
consent shall not be unreasonably withheld). In connection with any Underwritten
Offering, the Company shall enter into customary agreements (including an
underwriting agreement in customary form) and take all such other actions as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities in any such Underwritten Offering, including, to the
extent necessary, the engagement of a “qualified independent underwriter” in
connection with the qualification of the underwriting arrangements with the
FINRA.

 

17

--------------------------------------------------------------------------------


 

(g)           Subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company in the exercise of its good
faith judgment, the Company will give to the Holders, their counsel and
accountants (i) reasonable and customary access to its books and records, that,
in the opinion of the Board are pertinent corporate documents, and (ii) such
opportunities to discuss the business of the Company with its directors,
officers, employees, counsel and the independent public accountants who have
certified its financial statements, as shall be appropriate, in the reasonable
judgment of counsel, to the Holders, to enable them to exercise its due
diligence responsibility.

 

(h)           The Company shall use its reasonable best efforts to furnish to
the Holders and to each such underwriter, if any, a signed counterpart,
addressed to the Holders or such underwriter, of (i) an opinion or opinions of
counsel to the Company and (ii) a comfort letter or comfort letters from the
Company’s independent public accountants, each in customary form and covering
such matters of the kind customarily covered by opinions or comfort letters, as
the case may be, as the Holder and the underwriters reasonably request.

 

(i)            Each Holder shall promptly furnish in writing to the Company such
information regarding such Holder that is reasonably necessary for the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information regarding such Holder as may be
legally required or advisable in connection with such registration.

 

(j)            Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 2.9(e),
such Holder shall forthwith discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Holder’s Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 2.9(e), and, if so directed by the
Company, such Holders shall destroy all copies, other than any permanent file
copies then in such Holder’s possession, of the most recent prospectus covering
such Registrable Securities at the time of receipt of such notice. If the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 2.9(a)) by the number of days during the period from and
including the date of the giving of notice pursuant to Section 2.9(e) to the
date when the Company shall make available to the Holders a prospectus
supplemented or amended to conform with the requirements of Section 2.9(e).

 

(k)           The Company shall use its reasonable best efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which any of the Registrable Securities are then
listed or traded.

 

(l)            The Company shall have appropriate officers of the Company (i)
prepare and make presentations at any “road shows” and before analysts and
rating agencies, as the case may be, (ii) take other actions to obtain ratings
for any Registrable Securities and (iii)

 

18

--------------------------------------------------------------------------------


 

otherwise use their reasonable best efforts to cooperate as reasonably requested
by the underwriters in the offering, marketing or selling of the Registrable
Securities.

 

(m)          The Company shall use its reasonable best efforts to take all other
steps necessary to effect the registration of Registrable Securities
contemplated hereby.

 

Section 2.10           Registration Restrictions. Nothing in this Agreement
shall be construed as to violate the restrictions set forth in Section 2.1 and
Section 2.6 of the Exchange Agreement and no registration of Registrable
Securities in violation of such provisions shall be effectuated.

 

Section 2.11           Indemnification by the Company. In the event of any
registration of any securities of the Company under the Securities Act pursuant
to this Article II, the Company will, and it hereby does, indemnify and hold
harmless, to the extent permitted by law, each Holder, each affiliate of such
Holder and its members and managing members (including any director, officer,
affiliate, employee, agent and controlling person of any of the foregoing, if
applicable), each other person who participates as an underwriter in the
offering or sale of such securities and each other person, if any, who controls
such seller or any such underwriter within the meaning of the Securities Act
(collectively, the “Indemnified Parties”), against any and all losses, claims,
damages or liabilities, joint or several, and expenses (including reasonable
attorney’s fees and reasonable expenses of investigation) to which such
Indemnified Party may become subject under the Securities Act, common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof, whether or not such Indemnified Party is a party
thereto) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such securities were registered under the Securities Act, any
preliminary, final or summary prospectus contained therein, or any amendment or
supplement thereto, or (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and the Company will reimburse such Indemnified
Party for any legal or any other expenses reasonably incurred by it in
connection with investigating or defending against any such loss, claim,
liability, action or proceeding; provided, that the Company shall not be liable
to any Indemnified Party in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement or amendment
or supplement thereto or in any such preliminary, final or summary prospectus in
reliance upon and in conformity with written information furnished to the
Company with respect to such seller through an instrument duly executed by such
seller specifically stating that it is for use in the preparation thereof.

 

Section 2.12           Indemnification by the Holders. The Company may require,
as a condition to including any Registrable Securities in any registration
statement filed in accordance with this Article II, that the Company shall have

 

19

--------------------------------------------------------------------------------


 

received an undertaking reasonably satisfactory to it from the participating
Holders or any underwriter to indemnify and hold harmless, severally and not
jointly, the Company and all other prospective sellers of Registrable Securities
with respect to any untrue statement or alleged untrue statement in or omission
or alleged omission from such registration statement, any preliminary, final or
summary prospectus contained therein, or any amendment or supplement, if such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company with respect to such seller through an instrument duly executed by
such seller or underwriter specifically stating that it is for use in the
preparation of such registration statement, preliminary, final or summary
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or the
Holders, or any of their respective affiliates, directors, officers or
controlling persons and shall survive the transfer of such securities by such
person. In no event shall the liability of the Holders hereunder be greater in
amount than the dollar amount of the proceeds received by the Holders upon the
sale of the Registrable Securities giving rise to such indemnification
obligation.

 

Section 2.13           Conduct of Indemnification Proceedings. Promptly after
receipt by an Indemnified Party hereunder of written notice of the commencement
of any action or proceeding with respect to which a claim for indemnification
may be made pursuant to this Article II, such Indemnified Party will, if a claim
in respect thereof is to be made against an indemnifying party, give written
notice to the latter of the commencement of such action; provided, that the
failure of the Indemnified Party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article II, except
to the extent that the indemnifying party is actually prejudiced by such failure
to give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and indemnifying parties may exist in respect of
such claim, the indemnifying party will be entitled to participate in and to
assume the defense thereof, jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

 

Section 2.14           Contribution. If the indemnification provided for in this
Article II from the indemnifying party is unavailable to an Indemnified Party
hereunder in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with

 

20

--------------------------------------------------------------------------------


 

the actions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party and Indemnified Parties shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has been made by, or relates to information
supplied by, such indemnifying party or Indemnified Parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such action. The amount paid or payable by a party under this Section
2.14 as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with any investigation or
proceeding. In no event shall the liability of the Holders hereunder be greater
in amount than the dollar amount of the proceeds received by the Holders upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.14 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

Section 2.15           Underwritten Offering

 

(a)           A Holder may not participate in any Underwritten Offering
hereunder unless such Holder (A) agrees to sell its securities on the basis
provided in any underwriting arrangements approved by the Lovell Holders and
Vestar Holders with respect to any Underwritten Offering pursuant to Section
2.2, or by the Shinsei Holders with respect to any Underwritten Offering
pursuant to Section 2.3, or by the Company with respect to any Underwritten
Offering pursuant to Sections 2.5 or 2.6 and (B) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and the provisions of this Agreement in respect of registration
rights.

 

(b)           If Registrable Securities are to be sold in a Underwritten
Offering, the Company agrees to include in the registration statement, or in the
case of a Shelf Registration, a prospectus supplement, to be used all such
information as may be reasonably requested by the underwriters for the marketing
and sale of such Registrable Securities.

 

Section 2.16           Other Indemnification. Indemnification similar to that
specified herein (with appropriate modifications) shall be given by the Company
and a Holder participating therein with respect to any required registration or

 

21

--------------------------------------------------------------------------------


 

other qualification of securities under any federal or state law or regulation
or Governmental Authority other than the Securities Act.

 

Section 2.17           Rule 144 Information/Exchange Act Reporting. With (i) a
view to making available the benefits of certain rules and regulations of the
SEC which may at any time permit the sale of the Registrable Securities to the
public without registration, and (ii) to keep any registration statement on Form
S-3 filed pursuant hereto effective, the Company agrees to:  (a) make and keep
public information available, as those terms are understood and defined in Rule
144 under the Securities Act; (b) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and (c) furnish to each Holder of Registrable Securities
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed by the Company as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any Registrable Securities without
registration.

 

Section 2.18           No Transfer of Registration Rights. Unless the Lovell
Holders or the Vestar Holders transfer, respectively, all or any portion of
their rights as beneficial owners of New Class A Units and Class B Shares to
another person or an affiliate in accordance with the terms of the LLC
Agreement, or the Shinsei Holders transfer all or any portion of their rights as
beneficial owners of Class A Shares to another person or an affiliate in
accordance with the terms of the Stockholders Agreement, none of the rights of
the Holders under this Article II shall be assignable by any Holder to any
person acquiring securities.

 

Section 2.19           Parties in Interest. Each Holder shall be entitled to
receive the benefits of this Agreement and shall be bound by the terms and
provisions of this Agreement by reason of its election to participate in a
registration under this Article II. To the extent Registrable Securities are
effectively transferred in accordance with Section 2.18, the transferee of such
Registrable Securities shall be entitled to receive the benefits of this
Agreement and shall be bound by the terms and provisions of this Agreement upon
becoming bound hereby pursuant to Section 3.1(b).

 

Section 2.20           Mergers, Recapitalizations, Exchanges or Other
Transactions Affecting Registrable Securities. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to the Registrable
Securities, to any and all securities or capital stock of the Company or any
successor or assign of any such person (whether by merger, amalgamation,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for, or in substitution of such Registrable Securities, by reason of
any dividend, split, issuance, reverse split, combination, recapitalization,
reclassification, merger, amalgamation, consolidation or otherwise.

 

Section 2.21           Registration Expenses. The Company shall pay all
Registration Expenses promptly upon request for payment or reimbursement
therefore in connection with any

 

22

--------------------------------------------------------------------------------


 

registration, request for registration, or Underwritten Offering of Registrable
Securities hereunder. The obligation to pay the Registration Expenses shall
apply irrespective of whether a registration, once properly demanded, becomes
effective, is delayed, withdrawn or suspended, or in the case of an Underwritten
Offering is consummated.

 

Section 2.22           No Inconsistent Agreements. The Company has not and shall
not enter into any agreement with respect to the Company’s securities that is
inconsistent with the rights granted to the Holders under this Agreement or that
otherwise conflicts with the provisions hereof. The Company represents and
warrants that it is not a party to, or otherwise subject to, any other agreement
granting registration rights to any other Person with respect to any Common
Stock or Common Stock equivalents. Unless otherwise consented to in writing by
holders of a majority of the Registrable Securities held by each of (i) the
Vestar Holders, (ii) the Lovell Holders and (iii) the Shinsei Holders, the
following terms shall apply to any grant by the Company to any person (an “Other
Demanding Party”) of any right to initiate (an “Other Demand Right”) the
registration of any Common Stock or Common Stock equivalents (a “Registration”):

 

(i)      no Other Demand Right shall be granted that will permit an Other
Demanding Party the right to demand a Registration at any time prior to the date
that is eighteen months after the IPO;

 

(ii)     in connection with any Other Demand Right the Vestar Holders, the
Lovell Holders and the Shinsei Holders will have the right to piggyback on any
such Registration and if a Registration pursuant to an Other Demand Right
involves an Underwritten Offering and for what ever reason the number of shares
requested to be included in such registration exceeds the Maximum Offering Size
then the Vestar Holders, the Lovell Holders and the Shinsei Holders shall be
given equal priority on a pro rata basis based on the number of shares held by
such persons and available for sale in such sale with the Other Demanding Party;
and

 

(iii)    if the Company so elects, the Other Demanding Party may be provided
with the right to piggyback on any Demand Registration pursuant to Section 2.2
hereof and/or Section 2.3 hereof and if any such Registration involves an
Underwritten Offering and for whatever reason the number of shares requested to
be included in such registration exceeds the Maximum Offering Size then the
Other Demanding Party shall be given equal priority on a pro rata basis based on
the number of shares held by such persons and available for sale in such sale
with the “other Holders” or “other persons” pursuant to Section 2.3(d)(iii),
2.4(a)(iii), 2.4(b)(ii) or 2.4(c)(ii) as applicable.

 

23

--------------------------------------------------------------------------------


 

ARTICLE III

MISCELLANEOUS

 

Section 3.1             Term of the Agreement; Termination of Certain
Provisions.

 

(a)           The term of this Agreement shall continue until such time as no
Registrable Securities are held by any Holder, except that Sections 2.11, 2.12,
2.13, 2.14 and Section 3.3 shall survive.

 

(b)           Unless this Agreement is theretofore terminated pursuant to
Section 3.1(a) hereof, each Holder shall be bound by the provisions of this
Agreement with respect to any of its Registrable Securities until such time as
such Holder ceases to hold any Registrable Securities. Thereafter, such Holder
shall no longer be bound by the provisions of this Agreement.

 

Section 3.2             Amendments; Waiver.

 

(a)           Subject to the limitations set forth in Section 3.2(b), the
provisions of this Agreement may be amended only by the holders of a majority of
the Registrable Securities.

 

(b)           Any amendment of this Agreement that may adversely affect the
rights of the Lovell Holders, the Vestar Holders or the Shinsei Holders shall
require the approval of a majority of each of the Lovell Holders, Vestar Holders
and the Shinsei Holders, so adversely affected, respectively.

 

(c)           In addition to any other vote or approval that may be required
under this Section 3.2, any amendment of this Agreement that has the effect of
changing the obligations of the Company hereunder to make such obligations
materially more onerous to the Company shall require the approval of the
Company.

 

(d)           No provision of this Agreement may be waived except by an
instrument in writing executed by the party against whom the waiver is to be
effective.

 

Section 3.3             Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR

 

24

--------------------------------------------------------------------------------


 

CONFLICTS OF LAW PRINCIPLES ( OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Section 3.4             Notices.

 

(a)           Any communication, demand or notice to be given hereunder will be
duly given (and shall be deemed to be received) when delivered in writing by
hand or first class mail or by telecopy to a party at its address as indicated
below:

 

If to the Company,

 

Duff & Phelps Corporation
55 East 52nd Street
New York, NY 10055
Attention: General Counsel
Fax: (212) 450-2801

 

with a copy (which shall not constitute notice to the Company) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Telephone: (212) 735-3000
Facsimile: (212) 735-2000
Attn: David J. Goldschmidt, Esq.

 

If to a Holder,

 

to the address and facsimile set forth in the records of the Company.

 

(b)           Unless otherwise provided to the contrary herein, any notice which
is required to be given in writing pursuant to the terms of this Agreement may
be given by telecopy.

 

Section 3.5             Severability. If any provision of this Agreement is
finally held to be invalid, illegal or unenforceable, (a) the remaining terms
and provisions hereof shall be unimpaired and (b) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.

 

Section 3.6             Specific Performance. Each party hereto acknowledges
that the remedies at law of the other parties for a breach or threatened breach
of this Agreement would be inadequate and, in recognition of this fact, any part
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall, subject to Section 3.3, be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may be then available.

 

25

--------------------------------------------------------------------------------


 

Section 3.7             Assignment; Successors. This Agreement shall be binding
upon and inure to the benefit of the respective legatees, legal representatives,
successors and assigns of each Holder; provided, however, that a Holder may not
assign this Agreement or any of his rights or obligations hereunder, except
pursuant to Section 2.18, and any purported assignment in breach hereof by a
Holder shall be void; and provided further that no assignment of this Agreement
by the Company or to a successor of the Company (by operation of law or
otherwise) shall be valid unless such assignment is made to a person which
succeeds to the business of such person substantially as an entirety.

 

Section 3.8             No Third-Party Rights. Other than as expressly provided
herein, nothing in this Agreement will be construed to give any person other
than the parties to this Agreement any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

 

Section 3.9             Section Headings. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.

 

Section 3.10           Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all such counterparts shall together constitute but one and the same instrument.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed or caused to be duly
executed this Agreement as of the dates indicated.

 

 

 

DUFF & PHELPS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Noah Gottdiener

 

 

 

Name: Noah Gottdiener

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

LM DUFF HOLDINGS, LLC

 

 

 

 

 

 

 

 

By: Lovell Minnick Equity Partners II LP, its Manager

 

 

 

 

 

By: Lovell Minnick Equity Advisors II LLC, its General Partner

 

 

 

 

 

By: Lovell Minnick Partners LLC, its Managing Member

 

 

 

 

 

 

By:

/s/ Robert Belke

 

 

 

Name: Robert Belke

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

LOVELL MINNICK EQUITY PARTNERS L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Belke

 

 

 

Name: Robert Belke

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

VESTAR CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Sander Levy

 

 

 

Name: Sander Levy

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

 

VESTAR/D&P HOLDINGS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Sander Levy

 

 

 

Name: Sander Levy

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

SHINSEI BANK, LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Gilbert

 

 

 

Name: Edward Gilbert

 

 

 

Title: General Manager

 

 

 

 

 

 

 

 

 

 

ON BEHALF OF EACH OF THE INDIVIDUAL MEMBERS OF DUFF & PHELPS ACQUISITIONS, LLC

 

 

 

 

 

 

NOAH GOTTDIENER

 

 

 

 

 

 

By:

/s/ Noah Gottdiener

 

 

 

Name: Noah Gottdiener

 

 

 

Title: Attorney-In-Fact for the Members

 

 

 

 

 

 

 

 

 

 

GERARD CREAGH

 

 

 

 

 

 

By:

/s/ Gerard Creagh

 

 

 

Name: Gerard Creagh

 

 

 

Title: Attorney-In-Fact for the Members

 

Signature Page to the Registration Rights Agreement

 

--------------------------------------------------------------------------------
